Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The storage medium of claim 12 is interpreted to be non-transitory such as ROM or flash as disclosed in [0089] of the Specification. Applicant is requested to make this explicit to distinguish from non-statutory types of mediums (e.g. signals per se).

Claims 1-5 appears to reflect what is depicted in Figure 12. Claims 1, 3, 5, capturing the No path (S1201-S1202-S1204) and claim 2, 4 capturing the Yes path (S1201-S1202-S1203).

For clarity, Examiner request appending the following clause to claim 4, the UE sets a HARQ feedback for the UL data to acknowledgement (ACK), upon expiry of  the CG  timer.
  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-8, 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2020/0351031 hereafter Wu). 

For claims 1, 6, 11, 12, Wu discloses a User Equipment (UE) (110 Figure 2 terminal device) transmitting uplink (UL) data (210, 220, 225, 235, Figure 2) in a wireless communication system (Figure 1 [0039-0040] 5g) comprising: based on the UE transmitting the UL data on a UL resource (e.g. preconfigured resource for UL transmission [0053]) of a configured grant (CG) configuration (UL configured grant GC operation [0041]) based on a Hybrid-ARQ (HARQ) process ([0041] HARQ on a CG resource), starting a CG timer for the HARQ process (e.g. ConfiguredGrantTimer #0 Figure 3) ; based on retransmission of the UL data (New Radio vs FeLAA behavior [0003]) based on the HARQ process not being performed until expiration of the CG timer ([0003] UE receives ACK upon expiry of CG timer to allow new transmission), determining that a transmission of the UL data is not successful (no transmission due to UL LBT fail Figure 3 [0075]);  10and performing retransmission of the UL data (PUSCH#0 restart Figure 3) based on the HARQ process after the expiration of the CG timer (restart after expiry of ConfiguredGrantTimer #0 Figure 3 to allow new transmission for the same process [0041]).
Particularly for claims 6, 11, 12, Wu discloses a transceiver (640 Figure 6 Tx/Rx), a processor (610 Figure 6), a computer memory storing instructions (620 Figure 6 storing computer program [0120]).

15For claims 2, 7, Wu discloses (FeLAA behavior [0003]) based on the retransmission of the UL data (autonomously initiate [0041]) based on the HARQ process (HARQ process [0041]) being performed before the expiration of the CG timer (CG retransmission timer #0 expire before ConfiguredGrantTimer Figure 3), determining that the transmission of the UL data is successful ([0068] ACK from network device before CG retransmission timer expires); and restarting the CG timer for the HARQ process ([0086] restarting first timer).

 For claims 3, 8,  Wu discloses wherein, based on the retransmission of the UL data based on the HARQ process not being performed until the expiration of the CG timer (NR behavior [0041]), the UE sets a HARQ feedback for the UL data to non-acknowledgement (NACK) (while CG timer has not expire do not send ACK [0071] table 1).

For claims 5, 10, Wu discloses wherein while the CG timer is running ([0042] CG timer is defined for NR), performing new transmission of UL data based on the HARQ process is prohibited (to prevent the UE to use the HARQ process for new transmissions [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 4, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Deogun et al. (US 2020/0351030 hereafter Deogun). 

For claims 4, 9, Wu discloses wherein, based on the retransmission of the UL data (autonomously initiated [0041]) 25based on the HARQ process (HARQ process [0041]) being performed before the expiration of the CG timer (CG retransmission timer #0 expire before ConfiguredGrantTimer Figure 3).
Wu does not explicitly teach the UE sets a HARQ feedback for the UL data to acknowledgement (ACK).
However, Deogun, in the same field of configured grant operation, discloses a UE (210 Figure 2) transmitting UL data ([0077] uplink 220) on a UL resource of a CG configuration based on a HARQ process ([0077] uplink resource as part of a configured grant HARQ process), starting a CG timer for the HARQ process (305 Figure 3 ConfiguredGrantTimer [0086]); based on the HARQ process retransmissions being performed before the expiration of the CG timer ([0083-0084] 310 retransmissions before 305 expired Figure 3), the UE sets a HARQ feedback for the UL data to acknowledgement (ACK) upon expiry of  the CG  timer. (Figure 3 assume ACK is received [0096]). 
It would have been obvious for one of ordinary skill in the art to assume that an ACK was received after repeated HARQ retransmissions as taught by Deogun to improve link efficiency [0058].
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASIL MA/Examiner, Art Unit 2415